Citation Nr: 1546040	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, finding the Veteran did not submit new and material evidence sufficient to reopen his claim.  In January 2014, the Board reopened the claims listed on the title page and remanded for further development.  The matter now comes before the Board on the issue of service connection for both hypertension and sleep apnea. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The Veteran failed to report to a video conference hearing scheduled for August 2012.  He has not submitted good cause for his absence and has not requested a new hearing.  Therefore, the Board considers his request for a hearing withdrawn.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with hypertension and he has continuously experienced associated symptomatology since active service.    


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the benefit sought on appeal is being granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a), to include hypertension, may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The in-service treatment records reveal the Veteran had high blood pressure on several occasions throughout active service.  See, e.g., July 1988, September 1988, February 1991, March 1991, September 1992, August 1994, October 1996, and July 1998 Service Treatment Records.  One month prior to being discharged, his blood pressure was 150 (systolic) and 106 (diastolic).  See February 1999 Service Treatment Record.  The Veteran was formally diagnosed with hypertension in 2000.  See April 2003 Private Physician Note.  Current treatment records indicate the Veteran continues to suffer from hypertension.  See June 2015 Primary Care Note.  

In light of the current diagnosis of hypertension, a chronic disability listed under 38 C.F.R. §3.309(a), a history of high blood pressure during service, and evidence of ongoing symptomatology, the Board finds that service connection for hypertension is warranted.  See 38 C.F.R. § 3.303(b).  

In reaching this determination, the Board is cognizant of the negative VA opinion of record.  However, a Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, it is well to note that the August 2014 VA examiner admits not reviewing the appellant's service treatment records or his claims file.

Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran claims that his sleep apnea was either directly caused by service, or in the alternative, aggravated by his service-connected asthma and bronchitis.  See September 2006 Statement.  The Veteran was provided a VA examination in August 2014 to determine the etiology of his sleep apnea.  That examination report does not, however, adequately address whether the Veteran's sleep apnea was aggravated by his service-connected asthma and bronchitis.  Specifically, in regards to "whether it is at least a likely as not that the Veteran's current sleep apnea was aggravated beyond its natural progression by a service-connected asthma and bronchitis," the examiner responds in the negative, and in explaining her rationale, writes: "the asthma has remained stable with no exacerbations, therefore there is no aggravation found."  

While the examiner notes that the Veteran's asthma has remained stable, she does not specify whether his sleep apnea has remained stable in light of the service-connected asthma and bronchitis.  As a result, remand is necessary to obtain an addendum opinion regarding secondary service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner that conducted the August 2014 VA examination.  If that VA examiner is not available, the claims file should be forwarded to another examiner with the appropriate medical expertise, scheduling the Veteran for an additional physical examination if necessary.  The entire claims file must be reviewed in conjunction with this REMAND.  Following a review of the claims file, the examiner is requested to address the following:

Is it at least as likely as not that the Veteran's current sleep apnea was aggravated beyond its natural progression by his service-connected asthma and bronchitis?

The examiner is requested to provide a fully reasoned and complete rationale for all opinions expressed. 

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and any representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


